DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-4, 6, 8-11, 13, 15-18, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of parent application now U.S. Patent No. 11329894 (‘894). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of Application
Claim 1 of ‘894
A user equipment, comprising: a processor; and a memory that stores executable instructions which, when executed by the processor of the user equipment subscribed to a communication network, facilitate performance of operations, the operations comprising: rendering of a frame-based indicator, via a rectangular display screen of the user equipment, wherein the frame-based indicator visibly conveys current network condition information relating to a user program executing on the user equipment, wherein the frame-based indicator comprises a first display area that wraps continuously along at least three sides of a border of the rectangular display screen and surrounds a portion of a second display area of the rectangular display screen that does not convey the current network condition information, and different display characteristics of the frame-based indicator concurrently indicate different parts of the current network condition information.
A user equipment, comprising: a processor; and a memory that stores executable instructions which, when executed by the processor of the user equipment subscribed to a communication network, facilitate performance of operations, the operations comprising: obtaining current network condition information for the communication network; and outputting network condition data based on the current network condition information to a program for a rendering of a frame-based indicator via a display screen of the user equipment, in which the frame-based indicator visibly conveys a representation of at least part of the current network condition information relating to the program, wherein the display screen comprises a rectangular shape, the frame-based indicator comprises a first display area that wraps continuously around at least three sides of a border of the display screen and surrounds a portion of a second display area of the display screen that does not convey the representation of at least the part of the current network condition information relating to the program, and different portions of the frame-based indicator indicate different parts of the current network condition information using different display formats.


Claim 8, 15 rejected based on claim 8 of ‘894.
Claim 2, 9, 16 rejected based on claim 8 of ‘894.
Claim 3, 10, 17 rejected based on claim 9 of ‘894.
Claim 4, 11, 18 rejected based on claim 10 of ‘894.
Claim 6, 13, 20 rejected based on claim 11 of ‘894.

Claim 5, 12, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11329894 (‘894) in view of US 20180019910 A1 (hereinafter ‘910). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 5, ‘894 teaches the user equipment of claim 1.
Claim 1 of ‘894 teaches displaying conditions but does not teach predicted quality however ‘910 teaches wherein the current network condition information is indicative of a quality of service the user program is predicted to experience [¶0027, analyzer program displays predicted network conditions on computing device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display to include predicted quality information. Claim 1 of ‘894 teaches displaying the conditions and it would have been obvious to further show predicted quality of the network conditions as in ‘910 who teaches this allows for providing early warning of future non-normal network conditions in a wireless/mobile broadband network (“network” or “communications network”) and for providing recommendations for remedying such conditions ¶0025.
Claims 12, 19 rejected in the same way as claim 5.

Claim 7, 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11329894 (‘894) in view of CN 107506120 A. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 7, Claim 11 of ‘894 teaches The user equipment of claim 6 including the frame-based indicator and a defined amount of time, wherein in response to expiration of the defined amount of time, not conveying the network condition information, see claim 11 where this information is “temporarily” conveyed considered to mean this is no longer conveyed after the time period. Claim 11 ‘894 fails to teach terminating the program however it is conventional in the art that terminating programs on a screen may disappear and cause the remaining area of the screen i.e. the second area to expand, see ‘120 wherein the operations further comprise terminating the rendering of the indicator, wherein the second display area is expanded to encompass a part of the rectangular display screen previously occupied by the first display area [“During the use of the terminal, you will encounter various display contents, some of which are fixed display, such as: communication signal strength, network settings, time, etc.; some are fixed display during use, such as: map software or obtainable positioning Information application software can display navigation icons when in use, Bluetooth icons can be displayed when Bluetooth is turned on, and Wi-Fi icons and corresponding signal strengths can be displayed when connected to Wireless Fidelity (Wi-Fi)” thus condition information of e.g. Bluetooth or WiFi condition information is only on temporarily and is not on screen after a time period, thus the part of the screen occupied by this icon is considered part of the second area when these icons are not displayed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display to specify that the display of the network condition information is removed from the screen after a time period and the second display becomes part of the screen area previously occupied by the indicator. Claim 11 of ‘894 already teaches the concept of the indicator being temporarily displayed on the screen for a time period thus after the time period it is considered no longer displayed allowing the second area to encompass the first area, and it would have been obvious to show this step as in ‘120 who teaches icons i.e. indicators disappears from the screen, and thus the portion of the screen becoming part of the second display area, to address lack of function an insufficient convenience of operation 
Claims 14 rejected in the same way as claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170242565 A1- Figure 4D
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478